Citation Nr: 0023538	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as craniotomy and shunt replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1977.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for craniotomy and shunt replacement.

In June 1999, the RO affirmed the denial of entitlement to 
service connection for craniotomy and shunt replacement.

The Board of Veterans' Appeals (the Board) notes that the 
veteran had requested a motion to advance his appeal on the 
Board's docket in July 1999.  He was informed in a September 
1999 letter from the Board that he needed to establish good 
cause for a motion to be considered.

The record reflects that the Board has not ruled on his 
motion; however, as his case is now ready for adjudication, 
the Board finds that the motion is now moot.  To send his 
case for a response would delay the adjudication of his claim 
and would serve no useful purpose.  

Additionally, the Board notes that the veteran has submitted 
additional records directly to the Board; however, because 
they are duplicates of those records he had previously 
submitted, and the RO has had an opportunity to review them, 
a remand is not necessary.  See 38 C.F.R. § 20.1304(c) 
(1999).


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a head injury, claimed as craniotomy and shunt replacement 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a head injury, claimed as craniotomy and shunt replacement 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that in December 1975, the 
veteran was seen with a lump on the left side of his 
forehead.  He reported it had been there for the past 10 
years.  Physical examination revealed an inclusion cyst on 
the left forehead, which was one centimeter in diameter.  An 
excision was scheduled for March 1976.

A July 1977 report of medical examination shows clinical 
evaluation of the veteran's head was normal.  The examiner 
noted the veteran had had a cyst on his upper forehead since 
childhood and had not sought treatment.  He also reported 
that the veteran had had frequent headaches, which had been 
self treated with aspirin.  The examiner stated they were 
"NCNS" (no complaints no symptoms).  

In a report of medical history, the veteran denied ever 
having had a head injury.

An August 1982 private medical record shows the veteran 
reported he had had his first neurosurgical problem in 1979, 
when he developed a visual defect like something was floating 
in his left eye after having a year of headaches.  He further 
reported that a large cyst in the posterior fossa on the left 
was found and he had undergone an operation to remove it.  
The veteran stated he had done well except for some episodes 
of severe headache and occasional dizzy periods.

The impression was that the veteran had a normal neurological 
examination.

An August 1982 private cranial computed tomography (CT) 
revealed a large left posterior fossa low-density lesion, 
which the radiologist stated most likely represented an 
arachnoidal cyst.  Additionally, the radiologist stated there 
was some vermian atrophy shown.

A September 1982 private medical record shows the veteran 
underwent removal of a left cyst from the peritoneal shunt.

An October 1984 private medical record shows the veteran was 
seen with complaints of headaches.  The examiner noted the 
veteran's medical history related to the left cerebellar 
cyst.  He entered impressions of left cerebellar cyst, 
probably arachnoid; status post suboccipital craniectomy; 
status post shunting procedure; and headaches, which he noted 
did not appear to be associated with any pressure problem.

November 1984 and December 1984 private medical records show 
continuing complaints of headaches and discomfort around the 
shunt site.

A June 1994 VA outpatient treatment report shows the veteran 
reported he had a history of sharp, left-sided head pains, 
which had radiated from the left peritoneal area down the 
back of his left ear to the left clavicle.  The examiner 
noted the veteran was status post left fronto-parietal 
craniotomy in 1979 for a benign tumor.  He also noted the 
veteran had a shunt placed in there in August 1982.  The 
diagnoses entered were status post left craniotomy with 
benign tumor, status post shunt placement, and chronic left 
head pain.

An August 1994 VA outpatient treatment report shows the 
veteran was seen for a shunt evaluation of a left cerebellar 
cyst peritoneal shunt.  The veteran complained of headaches, 
but stated there was no difficulty now.  The assessment was 
status post left cerebellar cystoperitoneal shunt.




An October 1994 VA magnetic resonance imaging (MRI) of the 
brain showed a left infratentorial lesion, which the 
radiologist stated was probably an arachnoid cyst.  The 
radiologist stated this may be related to the shunt, but 
noted the shunt was not seen on the MRI with certainty.

A December 1998 private MRI of the head revealed a posterior 
fossa cyst on the left with marked cerebellar displacement 
within which was shunt tubing.  The radiologist stated that 
it had an appearance consistent with an arachnoid cyst.  He 
further noted that the large size of the cyst and cerebellar 
compression suggested a shunt dysfunction.

A February 1999 private medical record shows the veteran was 
seen with complaints headaches and dizziness.  He reported 
that his symptoms had worsened in 1994, when he struck the 
side of his head with a valve on the undersurface of a 
concrete desk.  The veteran stated he noticed new symptoms 
following that incident.  

The examiner entered an impression that the veteran had a 
confusing constellation of symptoms with a known history of 
an arachnoid cyst in the left cerebellopontine angle.  He 
noted that radiographic criteria did not show an increase in 
size since 1994 but that there was a possibility that it had 
increased prior to that time.

A March 1999 private medical record shows the examiner made 
the following determination: "Since you have furnished 
additional information that you had a 'negative brain scan' 
in 1976, I would conclude that our posterior fossa arachnoid 
cyst is developmental and post-traumatic in origin."


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for residuals of a head 
injury, claimed as craniotomy and shunt replacement must be 
denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The veteran claims he sustained a head injury in service.  He 
states he was working as a security policeman and had been 
assigned to the flight line.  The veteran stated had not been 
issued a combat helmet at that time, and on one of the night 
assignments, he was ordered to climb a ladder to look into 
why the jet cockpit was open.  

He stated he slipped while on the ladder and fell, striking 
the backside of his head first on a fuel-generated light 
system and then on the concrete flight line.  The veteran 
stated he was taken to the hospital but simply treated with 
ice.  He states he developed signs and symptoms thereafter 
and later encountered "visual problems" after service.

The veteran is competent to state that he sustained a head 
injury in service, and the Board will concede such.  However, 
it must be noted that at the time of separation, he denied 
ever having had a head injury.  Examination of the head at 
that time was normal.

The veteran's claims fail because he has not brought forth 
competent medical evidence of a nexus between the post 
service cyst, which later required a craniotomy and later 
required a shunt replacement, and an inservice head injury.

The Board is aware that the veteran was seen with a cyst on 
the left side of his forehead in service, however, no medical 
professional has stated that the cyst in service is related 
to the post service cysts, to include the craniotomy and 
shunt replacement procedures.

The Board is also aware that in a March 1999 statement, the 
private examiner stated that due to the veteran's furnishing 
of additional information that he had had a "negative brain 
scan" in 1976, he felt the veteran's posterior fossa 
arachnoid cyst was developmental and post-traumatic in 
origin.  However, the private examiner does not state that 
the trauma he references is trauma during the veteran's 
service.  Thus, this statement would not serve to establish a 
nexus between the post service diagnosis of posterior fossa 
arachnoid cyst and a head injury in service.  The claim of 
entitlement to service connection for residuals of a head 
injury, claimed as craniotomy and shunt replacement, is not 
well grounded.  See Caluza, 7 Vet. App. 498.



The only evidence that provides a nexus to service is the 
veteran's contentions that he sustained a head injury in 
service, which subsequently caused him to undergo both a 
craniotomy and shunt replacement.  However, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran post service craniotomy and shunt 
replacement are related to service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in May 1999 and a 
supplemental statement of the case in June 1999.  



In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board is aware that the August 1982 private medical 
record shows the veteran first developed neurosurgical 
problems in 1979 and that the veteran saw a private examiner 
at that time.  The veteran has not submitted those records.  
The Board does not find that a remand is warranted to obtain 
those records, as the veteran has not asserted that the 
private examiner related the neurosurgical problems at that 
time to service, to include an inservice injury.  See 
Robinette, 8 Vet. App. at 80.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 77-
78; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for residuals of a head injury, claimed as craniotomy and 
shunt replacement, is not well grounded, the doctrine of 
reasonable doubt has no application to this claim.

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93 (1993); 38 C.F.R. § 3.159(a) (1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions, more specifically, Part III, 1.03a, and Part 
VI, 's 1.01(b), 2.10f, indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.

The Board has determined, therefore, that in the absence of a 
well-grounded claim of service connection for residuals of a 
head injury, claimed as craniotomy and shunt replacement, VA 
has no duty to assist the veteran in developing his case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for residuals of a head 
injury, claimed as craniotomy and shunt replacement, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

